Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement is being considered by the Examiner.
Response to Arguments
Examiner thanks Applicant for the Response to the Requirement for Restriction/Election, incorporated herein. Group I, claims 1-10, have been elected without traverse. 
Drawings
The drawings are objected to because Figures 2-16 includes hand written numerals, which are difficult to read and unclear due to the lighter font.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation reciting “the first and second angles configured and arranged to allow a majority of the first and second inner facing surfaces to contact the lever in the locked position and a minority of the first and second inner facing surfaces to contact the lever in the unlocked position” renders the scope of the claim indefinite because it is unclear what is being structurally imparted by the limitation. Please amend to clarify Applicant’s intended structure. 
Allowable Subject Matter
Claims 1-5, 7-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, the closest art found during a search was Schumacher (US 9759872). However, upon further consideration, the reference was discovered to have common ownership with the instant application, and the publication date falls within the grace period provided under 35 U.S.C. 35 102 (a)(1), i.e. the exception of 35 U.S.C. 102(b)(1)(A) applies. Furthermore, the claimed invention was considered in view of the patent claims; as there are additional features in the claims of the instant application that are nonobvious, a nonstatutory double patenting rejection is improper.  For these reasons, the Schumacher ‘872 reference is considered pertinent. 

    PNG
    media_image1.png
    748
    592
    media_image1.png
    Greyscale

Reference Drawing 1
Yamada (US 6979255) discloses an optical fiber polishing fixture assembly (see Abstract) comprising: a fixture base (220) having a receiving cavity in which a ferrule support having a ferrule bore is positioned (See Figure 3A);
a clamping assembly (see Figures 11A and 11B) having first and second base portions (see first and second base portions, annotated in Reference Drawing 1), a lever (depression member 250), and a biasing member (spring 233), 
the first base portion having a first inner facing side with a first slot (circular groove 228, Reference Drawing 1) and a first inner facing surface (see walls 225; see also Col. 6, lines 53-61), 
the clamping assembly having a locked position and an unlocked position, 
the locked position being when the first and second base portions are biased toward one another, the unlocked position being when the lever overcomes a biasing force of the biasing member and separates the first and second base portions (Col. 7, lines 25-32; wherein the depression member 250 comprising bolt 251 overcomes the biasing force of the compression spring 233 by loosening);
wherein as the lever is moved from the locked position to the unlocked position, the lever moves the first and second base portions away from one another (Col. 7, lines 25-32, wherein when the head bolt is unthreaded and loosened, i.e. in an unlocked state, the front face 231 is retracted away from insertion holes 222; Col. 5, lines 5-9).
	However, the biasing direction and force of the spring (233) of Yamada differs from the claimed invention largely in part due to the location of lever, i.e. the lever of Yamada is not between the first and second base portions, and thus the biasing member does not bias the first and second base portion toward each other, but rather functionally operates in the opposite manner; spring (233) biases the elements (222) and (230) away from one another. Furthermore, modification of Yamada to meet the claimed invention would require extensive modification and reconstruction which would not only be considered hindsight, but would also hinder the functionality of the apparatus.
Takahashi (US 5547418) discloses an optical fiber polishing fixture assembly (see Abstract) comprising: a fixture base (12) having a receiving cavity in which a ferrule support having a ferrule bore is positioned (see Figure 2; see also Col. 3, lines 31-35); a clamping assembly (see Figures 1 and 2), a lever (lever 18), and a biasing member (spring 21). However, Takahashi fails to teach, suggest, or render obvious the first and second base portions disposed within and functionally claimed as recited in the instant claims, in combination with additional elements of the claimed invention. 
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Due to the objections to the Drawings in addition to the indefiniteness of claim 6, Examiner has issued a Non-Final Rejection. 
Claims 2-5 and 7-10 are allowable due to depending from an allowable base claim. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carpenter (US 6396996), See Figures 6 and 7. 
Franklin (US 5321917), see Abstract. 
Miller (US 5674114), see Figures 3 and 4. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723